UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1860



STEVEN M. FANGMANN,

                                              Plaintiff - Appellant,

          versus


GEORGETOWN UNIVERSITY MEDICAL CENTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Frederic N. Smalkin, Chief District Judge.
(CA-01-1958-S)


Submitted:   November 7, 2002           Decided:    November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven M. Fangmann, Appellant Pro Se. Mark Spencer Saudek, HOGAN
& HARTSON, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven M. Fangmann appeals the district court’s order granting

summary judgment in his civil action in which he claimed, inter

alia, violations of the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12213 (2002).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Fangmann v. Georgetown University Medical

Ctr., No. CA-01-1958-S (D. Md. July 8, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2